Order
PER CURIAM.
A jury tried and convicted Appellant, Richard Keith Thompson, of second degree assault of a police officer, first degree property damage and stealing without consent. On appeal, Mr. Thompson alleges that the trial court plainly erred in allowing the prosecutor, in his closing argument, to direct the jurors’ attention to “the evidence that we did not hear today as set out in the defendant’s opening statement” and to argue that there was no evidence supporting the “accusations made by the defendant in his opening statement.” Appellant alleges that the prosecutor’s statements in his closing argument were an improper, indirect comment on his failure to testify.
Defense counsel did not object to the prosecutor’s closing argument at trial and did not raise the issue in his motion for a new trial. Thus, our review is for plain error under Rule 30.20. The trial court did not plainly err in permitting the prosecutor’s closing argument. An extended opinion reciting detailed facts and restating principles of law would serve no prece-dential or jurisprudential purpose. We have, however, provided a memorandum opinion to the parties, for their exclusive use, detailing the reasons for our decision.
Affirmed. Rule 30.25(b).